DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,573,123. Although the claims at issue are not identical, they are not patentably distinct from each other because it appears the invention as claimed in the present application is broadly encompassed by the invention as claimed in said patent. Comparing exemplary claim 1 of the present application and exemplary claim 1 of said patent, it appears reasonable to conclude that structurally the roulette gaming systems are substantially the same. That is, while not identical, they are reasonably substantially overlapping in structure. The differing limitations appear to be primarily directed to how the graphical processing unit is caused to perform functions. These functions appear more narrowly recited in said patent, and appear more broadly recited in the present application, such that a double patenting rejection is reasonably warranted to request a terminal disclaimer to obviate the rejection.  Regarding the remaining claims 2-19, a similar comparison of at least the independent claims and certain dependent claims would result in same conclusion of reasonable conclusion of double patenting. For instance, dependent claim 9 of the present application is directed to first and second future locations of the roulette ball. Claim 1 of said patent is directed to graphical processing unit determining first and second future locations and providing a visual effect accordingly, which appears to of substantially similar scope.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 & 10 recite “the dynamic wheel effect” in limitation (ii) of each claim, which lack sufficient antecedent basis in the claim (i.e. the recited phrase preceding this recitation is a “dynamic visual effect”).   For examination purposes, “the dynamic wheel effect” is assumed to be a typographical error, and should be referring to the previous recitation of “dynamic visual effect”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rennard (U.S. Patent No. 7,946,912) in view of Kido (U.S. Patent Application Publication No. 2010/0124966).
Claim 10: Rennard discloses a roulette gaming system comprising: 
a plurality of player stations (figure 1[player stations 10 through 16]); 

a projection assemblage comprising a projector, the projection assemblage positioned above the roulette wheel assemblage (figure 2[laser control unit 5]); 
a game controller causing a graphical processing unit (figure 2[computer 4]) to: 
receive information from the wheel sensor; and
cause the projector to project a dynamic visual effect on the roulette wheel assemblage prior to the roulette ball coming to rest in a pocket of the roulette wheel, the dynamic visual effect based at least in part on the received information (column 2, line 50 – column 4, line 10, wherein Rennard explicitly teaches receiving information from a wheel sensor of the roulette wheel, and based upon the received information, projecting via the laser control unit mounted above the roulette table game, a dynamic visual effect onto the roulette wheel assemblage, such as outlining periphery of betting areas, displaying messages such as “no more bets”, and the like, prior to a launched roulette ball coming to rest, as discussed by Rennard).
As Rennard’s system appears to retrofit essentially well-established roulette table gaming systems in which the croupier performs a number of functions including exchanging money for players at player stations, enabling players to use physical chips or the like to place bets, manually spinning the wheel, manually launching a roulette ball into the spinning roulette wheel, determining game outcomes, and communicating such to players, such as by providing a payout or the like. Accordingly, Rennard lacks an explicit computerized approach to these well-established functions. That is, Rennard lacks explicitly disclosing each player station is configured to accept a physical item associated with a monetary wager, the system including at least one memory device that stores a plurality of instructions that, when executed by a game controller, cause the game controller to: receive a communication from at least one of the plurality of player stations indicating a wager has been accepted for a play of a roulette game; cause the roulette 
Nonetheless, roulette gaming systems that have automated the previously well-established functionality performed by a croupier was in itself well-established in the art, before the Applicant’s effective filing date. For instance, the prior art cited by Applicant presents a dozen or more references that explicitly teaches these functionalities being automated. Kido, for instance, discloses a roulette table game device having player stations configured to receive money (figure 1 and paragraph 0048), memory storing software to facilitate the functionality (figures 14-21 paragraph 0117), and causing a game controller to: receive a communication from at least one of the plurality of player stations indicating a wager has been accepted for a play of a roulette game; cause the roulette wheel to spin; cause a roulette ball to be launched; determine a game outcome from the play of the roulette game; and communicate the game outcome to the at least one player station (figures 13-21 and the related description thereof which discusses operations of the roulette system based on flow charts of the software that facilitates the functionality of these steps).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rennard’s roulette system to modernize certain aspects to reduce human error, such that money exchanging, betting, and the like can be automated by a game controller and corresponding hardware/software, while maintaining the Rennard projection system when implementing those functions in an automated manner as taught by Kido, to provide added advantages of visual effects to help players determine additional information (e.g. when betting is no longer possible, visual effects to highlight winning numbers, and the like). Rennard clearly indicates that such processes can be added to any game as the underlying gaming table and functionality remains virtual untouched (column 4, lines 5-10).  As such the combination would only provide the recognized benefits of both inventions into a combination thereof. 
Claim 11: Rennard discloses the received information includes rotation information of the spinning roulette wheel (column 2, lines 22-25).
Claim 12: Rennard discloses a stationary visual effect is caused to be projected on the roulette wheel assemblage at a time when the roulette wheel is not spinning (column 3, lines 6-16).
Claim 13: The combination of Rennard & Kido discloses the invention substantially as claimed except for explicitly disclosing that the dynamic visual effect is projected on to the spinning roulette wheel. Rather, as discussed above, Rennard discloses using the projection system (e.g. laser unit 5) to project light onto other regions of the “roulette wheel assemblage” (e.g. on portions of the betting area or areas adjacent the betting area). Regardless of the deficiency, it would have been obvious to those having ordinary skill in the art to utilize the projection system of Rennard to perform substantially the same functionality to project light onto the roulette wheel, such as by placing a “No More Bets” message onto the roulette wheel versus an area of the betting area (column 3, lines 1-16).  Accordingly, while the prior art fails to explicitly teach the dynamic visual effect being projected onto the roulette wheel, Rennard provides sufficient motivation to enable one skilled in the art to utilize common knowledge and routine skill to implement other uses of the projection system structure to provide substantially similar functionality.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner respectfully submits that knowledge generally available to one of ordinary skill in the art (e.g. common sense, routine skill, and the like) would have motivated the skilled artisan to have implemented using the projection system of Rennard in the combination of Rennard & Kido, to project the dynamic visual effects onto the roulette wheel instead of, prima facie obvious to have utilized the combination of Rennard & Kido before the effective filing date of the claimed invention in such a manner.
Claim 15: The combination of Rennard & Kido as discussed above makes obvious the at least one player station provides an award to a player when the determined outcome is a winning outcome (i.e. Kido discloses a payout processing function that determines if a payout is to be awarded to a player at a player station when an outcome is a winning outcome; see figure 19, step 450 and paragraph 0178).

Claims 1-5, 7, 8, & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rennard in view of Kido, as applied to claims 10-13 & 15, where applicable, in further view of Lutnick et al. (U.S. Patent Application Publication No. 2009/0093300; hereinafter “Lutnick”).
	Claims 1 & 16: As discussed in detail above with respect to claim 10, the combination of Rennard and Kido discloses the invention substantially as claimed including a roulette gaming system comprising: a plurality of player stations, each configured to accept a physical item associated with a monetary wager; a roulette wheel assemblage comprising a roulette wheel; a projection assemblage comprising a projector and a wheel sensor, the projection assemblage positioned above the roulette wheel assemblage; a game controller; at least one memory device that stores a plurality of instructions that, when executed by the game controller, cause the game controller to: a) receive a communication from at least one of the plurality of player stations indicating a wager has been accepted for a play of a roulette game; b) cause the roulette wheel to spin; c) cause a roulette ball to be launched; and d) cause a graphical processing unit to: i. receive information from the wheel sensor; and ii. cause the projector to project a dynamic visual effect on the roulette wheel assemblage prior to the roulette ball coming to rest in a pocket of the roulette wheel, the dynamic wheel effect based at least in part on the received information; e) determine a game outcome 
	However, the combination does not explicitly disclose that the wheel sensor is a high-speed camera, such that the received information from the wheel sensor is received information from the high-speed camera.  Regardless of the deficiency, Lutnick, prior to Applicant’s earliest effective filing date, explicitly taught the use of high-speed cameras in the gaming industry, such as in places where events of interest are to occur including, but not limited to, highs-speed cameras built into craps tables to capture rolling dice, or high-speed cameras built into a roulette table to capture the spinning of a roulette wheel (paragraph 0107).  Utilizing high-speed cameras to obtain information of moving objects and determining attributes, such as speed, is a well-known practice in a plethora of applications, such that it would have required merely routine skill and common sense to those skilled in the art to have replaced or substituted the wheel sensor of the Rennard/Kido combination with a high-speed camera positioned to focus on a spinning roulette wheel as taught by Lutnick, in order to receive information regarding the spinning of the roulette wheel and/or roulette ball, such that the Rennard/Kido combination utilizes the information to provide visual effects projected onto the table.  Accordingly, it appears the differences between the Rennard/Kido combination and the recitations identified above with respect to claim 1 of a high-speed camera and utilizing high-speed camera to obtained the received information would have been an obvious modification or substitution to those skilled in the art to utilize differing well-established technology for the same purpose in order to provide an obvious variant system in which not only determining the received information is possible, but only recording video for the purpose of replaying (e.g. to analyze any possible cheating or the like).
	Regarding claim 16, all of the above applies, wherein the combination as detailed above clearly makes obvious a method of operating the roulette gaming system as recited in at least claim 16, based on the functionality detailed above.
Claims 2, 3, 17, & 18: The Rennard, Kido, & Lutnick combination discloses the received information comprises location information of the launched roulette ball and rotation information of the spinning roulette wheel (e.g. Rennard discloses monitoring both the wheel and ball; see column 2, line 50 – column 4, line 10).
Claim 4: The Rennard, Kido, & Lutnick combination discloses that a second visual effect is caused to be projected on the roulette wheel assemblage at a time when the roulette wheel is not spinning (column 3, lines 6-16).
Claims 5 & 19: The combination of Rennard, Kido, & Lutnick discloses the invention substantially as claimed except for explicitly disclosing that the dynamic visual effect is projected on to the spinning roulette wheel. Rather, as discussed above, Rennard discloses using the projection system (e.g. laser unit 5) to project light onto other regions of the “roulette wheel assemblage” (e.g. on portions of the betting area or areas adjacent the betting area). Regardless of the deficiency, it would have been obvious to those having ordinary skill in the art to utilize the projection system of Rennard to perform substantially the same functionality to project light onto the roulette wheel, such as by placing a “No More Bets” message onto the roulette wheel versus an area of the betting area (column 3, lines 1-16).  Accordingly, while the prior art fails to explicitly teach the dynamic visual effect being projected onto the roulette wheel, Rennard provides sufficient motivation to enable one skilled in the art to utilize common knowledge and routine skill to implement other uses of the projection system structure to provide substantially similar functionality.  The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner respectfully submits that knowledge prima facie obvious to have utilized the combination of Rennard, Kido, & Lutnick before the effective filing date of the claimed invention in such a manner.
Claim 7: The combination of Rennard, Kido, & Lutnick as discussed above makes obvious the at least one player station provides an award to a player when the determined outcome is a winning outcome (i.e. Kido discloses a payout processing function that determines if a payout is to be awarded to a player at a player station when an outcome is a winning outcome; see figure 19, step 450 and paragraph 0178).
Claim 8: The Rennard, Kido, & Lutnick combination discloses that the graphical processing unit causes the dynamic visual effect to cease being projected prior to the roulette ball coming to rest in a pocket of the roulette wheel (e.g. without any specificity, the Examiner interprets that the system of the combination, for a subsequent play of the roulette game, would cease a visual effect from a previous play of the roulette game, which is interpreted as prior to the roulette ball coming to rest in the subsequent play of the roulette game).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715